Case 1:20-cr-O0688-PAC Document17 Filed 04/27/21 Page 1of1

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, N¥ 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax; (212) 571-0392
David E. Patton Southern District of New York

Jennifer L. Brown

Executive Director
Attomey-in-Charge

April 25, 2021
By ECF and by e-mail

Honorable Paul A. Crotty
United States District Judge

Southern District of New York Ww
500 Pearl Street egal 6 Amel (i
New York, New York 10007 Ge Ll Sha Aerrge 4
Mares 4, lol
Re: United States v. Joshua Kimpson, 20 Cr. 688 (PAC) (Xe o estar * hin
wim
Dear Judge Crotty: r MM th
lid d Cells usyy

     
   

I write on consent (Assistant U.S. Attorney Thomas Burnett and U.S, Prabati Officer
Courtney DeFeo) to respectfully request that the Court allow Mr/Kimpson to travel to Orlando
Orda from May 12, 2021 to May 20, 2021 fora family reunion,

et ine _ —o a romani

  

Because Mr. Kimpson’s proposed travel conflicts with the scheduled change-of-plea
proceeding on May 18, 2021 at 4:00 p.m., I respectfully request that the Court reschedule the
proceeding for a convenient date after May 20, 2021.

If the Court grants this request, we consent to the exclusion of time under the Speedy
Trial Act until the next Court date.

Respectfully submitted,

{si

Martin S. Cohen

Ass’t Federal Defender
(212) 417-8737

Ce: Thomas Burnett, Esq., by ECF and e-mail
Courtney DeFeo, by e-mail
